DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of aspirin (claim 2), Rehydron® as the rehydration solution (claim 6) and probiotics (claim 10) in the reply filed on Oct. 6, 2022 is acknowledged.  Applicant did not indicate explicitly whether his election was with or without traverse.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  No claims have been amended, added or canceled.  Claims 3-5, 8, 9 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to  non- elected inventions (non-elected species), there being no allowable generic or linking claim.  Accordingly, claims 1, 2, 6, 7 and 10 are examined on the merits herewith.  The restriction requirement is deemed proper and is made final.
Claim Rejections - 35 USC § 112, (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, claim 1 recites a method for the “synergistic minimization” of the negative impact on human health from air travel, but the claim does not recite what the synergy is between.  Which two things, or more than two things, are administered together in the method, and in what amounts, so that they interact synergistically, i.e., with a synergistic effect to minimize the negative effects of air travel on human health, presumably on humans in need thereof, humans traveling by air?  The specification does not disclose that any two or more things (chemical compounds and/or drugs/therapeutic agents and/or preparations and/or formulations) act or interact with synergy, not even as the mathematically insufficient version of better than an additive effect.  The specification does not disclose that any two or more things act or interact with synergy when analyzed mathematically, as fractions of equi-effective doses that add up to a therapeutically effective dose of 100%, e.g., in the simplest case of drugs A and B, 10% of an equi-effective dose of A plus 90% of the equi-effective dose of B, 20% of an equi-effective dose of A plus 80% of the equi-effective dose of B, 50% of an equi-effective dose of A plus 50% of the equi-effective dose of B, etc.  See pp. 1-6 of Berenbaum (“Syngergy, additivism and antagonism in immunosuppression,” Clin Exp Immunol 28:1-18, 1977).  Clarification and appropriate correction are required.
Secondly, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document, in the Khazak language or in Russian and are replete with grammatical and idiomatic errors.  The claims should be rewritten in standard English and in accordance with U.S. patent practice for writing claims.  For example, claim 1 should recite the method step of administering to a subject in need thereof who is traveling by air a preparation for increasing blood plasma osmolarity, wherein the preparation is an aqueous solution for oral rehydration that is divided into at least two doses, wherein the first dose is administered in a volume of 0.3 – 1 liters, before the subject boards an airplane, and wherein the second dose is administered in a volume of 0.3 – 1 liters, 0.5 – 2 hours after the first dose and while the subject is on the airplane.  Clarification and appropriate correction are required.
Third, in claim 2, the word “aspirin” is not a registered U.S. trademark.  Applicant’s designation of it as such is confusing.  This word should be written as aspirin (the generic term for the compound acetylsalicylic acid), not as a registered trademark.  Clarification and appropriate correction are required.
Fourth, Claims 2, 6, 7 and 10 (as well as withdrawn claims 3-5, 8, 9 and 11) contain multiple trademarks/trade names, e.g., Rehydron®, in claims 6 and 7, and Bifidumbacterin® in claim 10.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, each trademark/trade name is used to identify/describe a therapeutic or pharmaceutical substance or preparation and, accordingly, the identification/ description is indefinite.  The trademarks should be deleted and replace with descriptions of these substances and preparations in plain English, using chemical terms.  Clarification and appropriate correction are required.
Fifth, regarding claim 10, the abbreviation “etc.” after Bifidumbacterin® renders the claim indefinite because it is unclear and cannot be determined which other probiotics are and are not part of the claimed invention.  This indefiniteness problem is the equivalent of the problem that arise with the following terms- "for example" or “such as” or “and the like.”  See MPEP § 2173.05(d).  Clarification and appropriate correction are required.
Claim Rejections - 35 USC § 112, (a), enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating small intestine bacterial overgrowth syndrome (referred to as SIBOS, for convenience),  does not reasonably provide enablement for a method of preventing SIBOS.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The factors to be considered in determining whether or not undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir.1988).  The court in Wands states: “Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue,’ not ‘experimentation.’ ”  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the relative skill of those in the art, (5) the predictability or unpredictability of the art, (6) the amount or direction or guidance presented, (7) the presence or absence of working examples, and (8) the quantity of experimentation necessary.  Although the quantity of experimentation alone is not dispositive in a determination of whether the required experimentation is undue, this factor does play a central role.  For example, a very limited quantity of experimentation may be undue in a fledgling art that is unpredictable where no guidance or working examples are provided in the specification and prior art, whereas the same amount of experimentation may not be undue when viewed in light of some guidance or a working example or the experimentation required is in a predictable established art.  Conversely, a large quantity of experimentation would require a correspondingly greater quantum of guidance, predictability and skill in the art to overcome classification as undue experimentation.  In Wands, the determination that undue experimentation was not required to make the claimed invention was based primarily on the nature of the art, and the probability that the required experimentation would result in successfully obtaining the claimed invention. (Wands, 8 USPQ2d 1406).  Thus, a combination of factors which, when viewed together, would provide an artisan of ordinary skill in the art with an expectation of successfully obtaining the claimed invention with additional experimentation would preclude the classification of that experimentation as undue.  A combination of Wands factors, which provide a very low likelihood of successfully obtaining the claimed invention with additional experimentation, however, would render the additional experimentation undue.  The Wands factors relevant to this case are discussed below.
1.  Breadth of the claims
The claims are very broad because they recite a method of preventing SIBOS by administering any amount of any probiotics.      
3.  The state of prior art
	An anonymous article with the following Internet link- 
https://fb.ru/article/224899/mikroflora-kishechnika-vosstanovlenie-preparatyi-spisok-instruktsiya-po-primeneniyu-i-otzyivyi, internet source, retrieved October 1, 2019, filed with Applicant’s IDS of Aug. 31, 2020, discloses that a wide variety of probiotic preparations, including Bifidumbacterin®, can treat dysbiosis (see pp. 1-6).  But this reference does not disclose that any probiotic preparation, taken in any amount, can prevent dysbiosis or SIBOS (the overgrowth of undesired bacteria in the small intestine, which is dysbiosis, or a form of dysbiosis).  
4.  The level of skill in the art
The level of skill in the art is very low, because the art does not teach that SIBOS can be prevented by administering any amount of any probiotics.      
6 and 7.  The amount of guidance present, including working examples
	The specification provides no working examples or prophetic examples for the claimed method.  The specification discloses two case histories, in which a subject consumed four bottles of Bifidumbacterin® before a flight, which seems to be a very large amount.  Yet, there is no indication that these subjects suffered from SIBOS.  
5 and 8.  Predictability in the art and the quantity of experimentation necessary
To prove prevention of any disease, including SIBOS, many experiments would have to be conducted under a wide range of conditions.  In these experiments, to demonstrate prevention, many different compositions comprising therapeutically effective amounts of different probiotic bacteria would have to be administered to healthy subjects.  Matched cohorts of these subjects (with respect to gender, age, diet, exercise habits, lifestyle and ethnic background), healthy subjects with the same risk factors, would have to receive a placebo.  All the subjects would have to be followed over a period of time following one or multiple airline flights, and the prevention of SIBOS would have to be ascertained in a quantitative manner.  The essential element towards the validation of a preventive therapeutic is the ability to test the therapeutic composition on healthy subjects and link those results with subsequent biological or medical confirmation of the absence of disease.  This irrefutable link between antecedent use of a therapeutic composition and subsequent knowledge of the prevention of a disease is the essence of a valid preventive agent.  Further, a preventive administration also must assume that the therapeutic will be safe and tolerable for anyone having the disease.  Prevention must also be confirmed in the presence of the disease.  That is, many different compositions comprising therapeutically effective amounts of many different probiotic bacteria would have to be administered to subjects suffering from SIBOS.  Matched cohorts of these subjects (with respect to gender, age, diet, exercise habits, lifestyle and ethnic background) suffering from SIBOS would have to receive a placebo.  All the subjects would have to be followed over a period of time following one or multiple airline flights, and the prevention of SIBOS would have to be ascertained in a quantitative manner.  The results of the studies would have to show that the disease disappears and the subjects become healthy.  
These types of experiments and data are missing from the specification.  Thus, it cannot be predicted that the claimed method can be performed.  A great deal of guidance is needed to establish prevention because the claims recite preventing SIBOS, in anyone, by administering any amount of any probiotics.  Even if preventing the disease could be shown in one subject, or a handful of subjects, without a very large amount of data, such a result could not be expected in a different subject.  Without sufficient guidance, which has not been provided, the claimed method is unpredictable, and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  
In view of the foregoing, the claims fail to satisfy the enablement requirement.
Art of Record
	Baker et al. (“Optimal composition of fluid replacement beverages,” Comprehensive Physiology 4:575-620, 2014) disclose that fluid replacement/rehydration solutions comprising sodium and/or potassium salts and glucose can restore the plasma volume and rehydrate subjects who suffered dehydration and a decrease in plasma volume as the result of airplane travel.  See pp. 575 and 608.  But, the reference does not disclose that the rehydration treatment comprises the administration of an anti-coagulant or probiotics.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-10-19